Case: 21-60235     Document: 00516381678         Page: 1     Date Filed: 07/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            July 5, 2022
                                  No. 21-60235
                                                                          Lyle W. Cayce
                                Summary Calendar                               Clerk


   Sandra Elizabeth Reyes; Jonathan H. Reyes; Ashli N.
   Sepeda Reyes; Marjori E. Reyes Reyes,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A208 871 451
                            Agency No. A208 871 452
                            Agency No. A208 871 453
                            Agency No. A208 871 454


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60235      Document: 00516381678            Page: 2    Date Filed: 07/05/2022




                                      No. 21-60235


          Sandra Elizabeth Reyes, with her minor children as derivative
   beneficiaries, all natives and citizens of El Salvador, filed a petition for review
   of the decision of the Board of Immigration Appeals (BIA), that affirmed,
   without an opinion, the decision of the immigration judge (IJ) denying asylum
   and withholding of removal. We review the IJ’s decision because, absent a
   BIA opinion, it is the final agency decision. Soadjede v. Ashcroft, 324 F.3d
   830, 831-32 (5th Cir. 2003).
          Reyes did not file an appeal brief before the BIA, and her claim for
   withholding of removal was not mentioned in the notice of appeal to the BIA.
   Because that claim is not exhausted, it is DISMISSED for lack of
   jurisdiction. See Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004); 8 U.S.C.
   § 1252(d)(1).
          However, the notice of appeal to the BIA preserved, albeit in a
   conclusional manner, the basic asylum issues of whether Reyes was
   persecuted or had a well-founded fear of persecution on account of her
   membership in a particular social group (PSG) identified as nuclear family
   members forced to relocate due to the murder of a loved one. Accordingly,
   we review her asylum claims under the substantial evidence standard to
   determine whether the evidence compels a decision contrary to the IJ’s. See
   Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
          Reyes’s conclusional assertions that she was threatened by gang
   members after her aunt was murdered do not compel the conclusion that she
   was or will be persecuted on account of her proposed PSG. See Shaikh v.
   Holder, 588 F.3d 861, 864 (5th Cir. 2009); Vazquez-Guerra v. Garland, 7
   F.4th 265, 269 (5th Cir. 2021), cert. denied, 142 S. Ct. 1228 (2022). Neither
   do Reyes’s bare assertions address or refute the IJ’s conclusion that her
   proposed PSG was lacking in particularity. In sum, Reyes has not shown that




                                           2
Case: 21-60235     Document: 00516381678          Page: 3   Date Filed: 07/05/2022




                                   No. 21-60235


   the evidence compels a decision contrary to the IJ’s. See Zhang, 432 F.3d at
   344. The petition for review is DENIED with respect to her asylum claim.
         Petition DENIED in part; DISMISSED in part.




                                        3